DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 9/17/2021 have been entered.  In the amendment, claims 1-6, 12-14, 16, 18, 19, and 21 have been amended.  Claims 7-9, 17, and 20 have been cancelled. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 7-8, filed 9/17/2021, with respect to the rejections of claims 1-6, 10-16, 18, 19, and 21 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-6, 10-16, 18, 19, and 21 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 10-16, 18, 19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a ranging apparatus comprising: an image pickup part that includes an optical system including an aperture and an image pickup device including a plurality of pixels arranged therein; and a distance information acquisition part configured to acquire object distance information on the basis of output signals of a pair of images including a parallax from each of the plurality of pixels, wherein the aperture is provided with: first and second aperture holes that define first and second ranging light fluxes; and a third aperture hole that defines an image pickup light flux, wherein each of the plurality of pixels includes: a first photoelectric conversion part for receiving the first ranging light flux to output an image signal of one of the pair of images; a second photoelectric conversion part for receiving the second ranging light flux to output an image signal of the other one of the pair of images; and a third photoelectric conversion part for receiving the image pickup light flux to output an image signal of an optical image of an object, the third photoelectric conversion part being interposed between the first photoelectric conversion part and the second photoelectric conversion part in the parallax direction. 
Independent claim 19 recites a moving object comprising: a ranging apparatus; and a control device configured to control the moving object on the basis of a distance measurement result of the ranging apparatus, wherein the ranging apparatus includes: an image pickup part that includes an optical system having including an aperture and an image pickup device including a plurality of pixels arranged therein; and a distance information acquisition part that acquires object distance information on the basis of output signals of a pair of images including a parallax from each of the plurality of pixels, wherein the aperture is provided with: first and second aperture holes that define first and second ranging light fluxes; and a third aperture hole that defines an image pickup light flux, wherein each of the plurality of pixels includes: a first photoelectric conversion part for receiving the first ranging light flux to output an image signal of one of the pair of images; a second photoelectric conversion part for receiving the second ranging light flux to output an image signal of the other one of the pair of images; and a third photoelectric conversion part for receiving the image pickup light flux to output an image signal of an optical image of an object, the third photoelectric conversion part being interposed between the first photoelectric conversion part and the second photoelectric conversion part in the parallax direction. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “wherein the aperture is provided with: first and second aperture holes that define first and second ranging light fluxes; and a third aperture hole that defines an image pickup light flux, wherein each of the plurality of pixels includes: a first photoelectric conversion part for receiving the first ranging light flux to output an image signal of one of the pair of images; a second photoelectric conversion part for receiving the second ranging light flux to output an image signal of the other one of the pair of images; and a third photoelectric conversion part for receiving the image pickup light flux to output an image signal of an optical image of an object, the third photoelectric conversion part being interposed between the first photoelectric conversion part and the second photoelectric conversion part in the parallax direction” 
and 
as recited in combination in independent claim 19, in particular “wherein the aperture is provided with: first and second aperture holes that define first and second ranging light fluxes; and a third aperture hole that defines an image pickup light flux, wherein each of the plurality of pixels includes: a first photoelectric conversion part for receiving the first ranging light flux to output an image signal of one of the pair of images; a second photoelectric conversion part for receiving the second ranging light flux to output an image signal of the other one of the pair of images; and a third photoelectric conversion part for receiving the image pickup light flux to output an image signal of an optical image of an object, the third photoelectric conversion part being interposed between the first photoelectric conversion part and the second photoelectric conversion part in the parallax direction” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Katsuda et al. (US 2009/0225217) teaches 
a ranging apparatus comprising: an image pickup part configured to include an optical system having an aperture and an image pickup device having a plurality of pixels arranged therein; and a distance information acquisition part configured to acquire object distance information on the basis of an output signal of the image pickup device, wherein the aperture is provided with first and second aperture holes, and the pixels include first and second pixels having different incident angle sensitivity characteristics 
and 
a moving object comprising: a ranging apparatus; and a control device configured to control the moving object on the basis of a distance measurement result of the ranging apparatus, wherein the ranging apparatus includes an image pickup part that includes an optical system having an aperture and an image pickup device having a plurality of pixels arranged therein and a distance information acquisition part that acquires object distance information on the basis of an output signal of the image pickup device, the aperture is provided with first and second aperture holes, and the pixels include first and second pixels having different incident angle sensitivity characteristics. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “wherein the aperture is provided with: first and second aperture holes that define first and second ranging light fluxes; and a third aperture hole that defines an image pickup light flux, wherein each of the plurality of pixels includes: a first photoelectric conversion part for receiving the first ranging light flux to output an image signal of one of the pair of images; a second photoelectric conversion part for receiving the second ranging light flux to output an image signal of the other one of the pair of images; and a third photoelectric conversion part for receiving the image pickup light flux to output an image signal of an optical image of an object, the third photoelectric conversion part being interposed between the first photoelectric conversion part and the second photoelectric conversion part in the parallax direction” 
and 
as recited in combination in independent claim 19, in particular “wherein the aperture is provided with: first and second aperture holes that define first and second ranging light fluxes; and a third aperture hole that defines an image pickup light flux, wherein each of the plurality of pixels includes: a first photoelectric conversion part for receiving the first ranging light flux to output an image signal of one of the pair of images; a second photoelectric conversion part for receiving the second ranging light flux to output an image signal of the other one of the pair of images; and a third photoelectric conversion part for receiving the image pickup light flux to output an image signal of an optical image of an object, the third photoelectric conversion part being interposed between the first photoelectric conversion part and the second photoelectric conversion part in the parallax direction”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645